DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low-k” in claim 1 lines 13 and 16-17, claim 5 line 3, claim 8 lines 3-4, claim 9 lines 5, 7, 10, 12-13 and 27-28, claim 13 lines 9 and 13, claim 14 line 2, claim 15 line 5, claim 16 line 7, claim 17 lines 7 and 15, and claim 18 line 8 is a relative term which renders the claim indefinite. The term “low-k” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any dielectric constant will be considered “low-k”.
Claims 2-12 depend from claim 1, claims 14-16 depend from claim 13, and claims 18-20 depend from claim 17 and, therefore, also contain this limitation.

	Claim 17 contains the limitation “temperature of about 23°C or more to less than 100°C” in line 4. The intended temperature range is unclear as both the lower and upper points of the range are also ranges. For the purposes of examination, “temperature of about 23°C or more to less than 100°C” will be considered to mean “temperature of about 23°C to 100°C”.
Claims 18-20 depend from claim 17 and, therefore, also contain this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 2019/0088871, hereafter ‘871) in view of Ishikawa et al. (U.S. Patent Application Publication 2015/0056821, hereafter ‘821).
	Claim 13: Kim ‘871 teaches a method of making a semiconductor device (abstract) comprising:
	forming a structure (14, 13, ST, P1, P2, P3, 46, 47, 48) having an opening on a lower structure (10) (Figs. 1B, 3B, 4D, [0017], [0052], [0071]);
	forming a flowable material layer (15, 37, 49) to fill the opening and cover an upper portion of the structure (Figs. 1B, 4E, [0017], [0055], [0078]);
	performing a curing process on the flowable material layer to form a dielectric material layer ([0055], [0056] [0079]); and
	planarizing the dielectric material layer to form a planarized dielectric material layer in the opening (Fig. 1B, [0061]).

	With respect to claim 13, Kim ‘871 does not explicitly teach that performing a curing process comprises performing a first curing process on the flowable material to 
	Ishikawa ‘821 teaches a method of making a semiconductor device (abstract, [0020]) comprising depositing a flowable material to fill an opening in a structure (Fig. 3, abstract, [0020]) and curing the flowable material to form a dielectric material layer (abstract). Ishikawa ‘821 teaches that the curing can comprise performing a first curing process on the flowable material and then performing a second curing process on the flowable material to form a dielectric (abstract, [0014], [0120]), where the shrinkage (volume reduction) rate of the flowable material is higher during the first curing process (Fig. 9). Ishikawa ‘821 teaches that this curing process reduces the total shrinkage of the layer during curing and improves leakage current of the cured layer ([0014], [0120]). Both Ishikawa ‘821 and Kim ‘871 teach methods of making a semiconductor device (‘871, abstract; ‘821, abstract, [0020]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curing process comprising performing a first curing process on the flowable material and then performing a second curing process on the flowable material to form a dielectric, where the shrinkage (volume reduction) rate of the flowable material is higher during the first curing process taught by Ishikawa ‘821 as the curing process used in the method of Kim ‘871 because this curing process reduces the total shrinkage of the layer during curing and improves leakage current of the cured layer, as taught by Ishikawa ‘821.

	Claim 15: Kim ‘871 teaches that the structure can comprise a pattern structure (14, ST, P1, P2, P3) and a spacer layer (13, 36, 46, 47, 48) on a side surface of the pattern structure (Figs. 1B, 3B, 4D, [0017], [0052], [0071]),
	the pattern structure comprises an electrode layer that includes a carbon containing material ([0026], [0051]),
	the spacer is in contact with a side surface of the electrode layer (Figs. 1B, 3B, 4D), and
	the dielectric material is in contact with an external side surface of the spacer layer (Figs. 1B, 3C, 4E).

	Claim 16: Kim ‘871 teaches that the spacer can comprise an internal spacer layer (13B, 47) and an external spacer layer (13C, 48) (Figs. 1B, 4D),
	the internal spacer layer covers a side surface of the pattern structure (Figs. 1B, 4D),
	the external spacer layer extends to a lower surface of the opening while covering the internal spacer layer and an upper surface of the pattern structure (Fig. 4E), and
	a portion of the external spacer layer disposed on the pattern structure is removed while planarizing the dielectric material layer (Fig. 1B, [0061]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ‘871 in view of Ishikawa et al. ‘821 as applied to claim 13 above, and further in view of Thadani et al. (U.S. Patent Application Publication 2016/0093488, hereafter ‘488).
	The modified teachings of Kim ‘871 teach the limitations of claim 13, as discussed above. With respect to claim 14, they do not explicitly teach that the volume reduction rate when the flowable material layer is formed as the dielectric material layer by the first curing process and the second curing process is about 2% or less.
	Thadani ‘488 teaches a method of making a semiconductor device ([0002]) comprising forming a flowable material layer on a structure and curing the flowable material layer to form a dielectric material layer (abstract). Thadani ‘488 teaches that the shrinkage of the dielectric material layer affects cross-talk between conducting elements, physical stability, and production yield ([0016]). Both Thadani ‘488 and Kim ‘871 teach methods of making a semiconductor device (‘871, abstract; ‘488, [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize shrinkage (volume reduction) of the dielectric material in the method taught by the modified teachings of Kim ‘871 because the shrinkage of the dielectric material layer affects cross-talk between conducting elements, physical stability, and production yield, as taught by Thadani ‘488. See MPEP 2144.05.II.




Allowable Subject Matter
Claims 1-12 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method for manufacturing a semiconductor device including the steps of performing a first curing process on the first flowable material layer to form a first cured material layer that includes water (H2O), the performing of the first curing process comprises supplying a gaseous ammonia (NH3) catalyst into the first flowable material layer, the first curing process is configured to cure the first flowable material layer while generating the water (H2O) in the first flowable material layer, and performing a second curing process on the first cured material layer to form a first low-k dielectric material layer, the second curing process configured to evaporate the water (H2O) in the first cured material layer outwardly of the first cured material layer as to the context of claim 1.
The prior art fails to teach or render obvious a method for manufacturing a semiconductor device including the steps of performing a first curing process by supplying an ammonia (NH3) catalyst gas into the flowable material layer at a temperature of about 23 °C or more to less than 100 °C to form a cured material layer, and performing a second curing process at a temperature of 100 °C or more on the cured material layer to form a low-k dielectric material layer, wherein water (H2O) is generated during the first curing process, wherein the water (H2O) generated during the 2O) in the cured material layer is evaporated and removed during the second curing process as to the context of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US 2012/0083117) teaches a method of making a semiconductor device ([0003]) comprising depositing a dielectric material onto the substrate (abstract) performing a first curing process in an atmosphere of ammonia (abstract, claim 2), and then performing a second curing process (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713